This is a review under article 78 of the Civil Practice Act of a determination of the town board of the town of Rotterdam dismissing petitioner from his employment as a motor vehicle operator. The board found that petitioner refused to obey the order of his superior, the town superintendent of highways, to perform work in the removal of snow on the night of December 20, 1946. A snow storm was in process, and an emergency existed which required the employees of the town to keep the roads open for traffic. Petitioner’s only reason for refusing to work was he had already worked eight hours on the day in question and could not be compelled to perform further service. The proof sustains the determination of the town board. Determination unanimously confirmed, without costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.